Exhibit 10.2 FIRST AMENDMENT TO COMMON STOCK PURCHASE WARRANT To Purchase 15,000 Shares of Common Stock of PERMA-FIX ENVIRONMENTAL SERVICES, INC. THIS FIRST AMENDMENT TO COMMON STOCK PURCHASE WARRANT (the “First Amendment”) is executed effective the 18th day of April 2011, between PERMA-FIX ENVIRONMENTAL SERVICES, INC., a Delaware corporation (the “Company”), and ANNE RETTIG, the Personal Representative of the ESTATE OF DIEHL RETTIG, DECEASED, as successor in interest to DIEHL RETTIG, a deceased individual (the “Holder”), and amends that certain Common Stock Purchase Warrant, dated May 8, 2009, issued by the Company to Diehl Rettig for the purchase of up to 15,000 shares of the common stock, par value $.001, of the Company.This First Amendment shall be subject to, and the capitalized terms used and not otherwise defined herein shall have the meanings set forth in, that certain Loan and Securities Purchase Agreement, dated May 8, 2009, between the Company, Diehl Rettig, and William N. Lampson, as amended by the First Amendment to Loan and Securities Purchase Agreement, dated of even date herewith, between the Company, the Holder, and William N. Lampson(the “Purchase Agreement”). 1. Amendments. Termination Date.In the preamble of the Warrant, the phrase “on or prior to the second anniversary of the date of this Warrant (the “Termination Date”)” is hereby amended and restated to read as follows: “on or prior to May 8, 2012 (the “Termination Date”)” Incorporation.The last sentence of the preamble of the Warrant is hereby amended and restated to read as follows: “This Warrant shall be subject to, and the capitalized terms used and not otherwise defined herein shall have the meanings set forth in, that certain Loan and Securities Purchase Agreement, dated May 8, 2009, between, the Company, the Holder and William N. Lampson, as amended by the First Amendment to Loan and Securities Purchase Agreement, dated April 18th, 2011, between the Company, the Holder, and William N. Lampson (the “Purchase Agreement).” 2.Full Force and Effect.Except to the extent amended hereby, all of the terms, covenants, and conditions contained in the Note will remain in full force and effect, unabated and uninterrupted. [Signatures Appear on Next Page] PERMA-FIX ENVIRONMENTAL SERVICES, INC. By: /s/Ben Naccarato Name: Ben Naccarato Title: CFO (the “Company”) THE ESTATE OF DIEHL RETTIG, DECEASED By: /s/Anne Rettig, personal rep for estate of Diehl Rettig Anne Rettig, Personal Representative of the Estate of DiehlRettig, Deceased (the “Holder”) 2
